Citation Nr: 0501119	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1999, for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002, which granted service connection for 
bilateral hearing loss, and assigned a 20 percent rating, 
effective December 10, 1999; the veteran appeals the 
effective date of the grant of service connection.  In July 
2004 the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).

For reasons expressed below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

In arguments raised at his Travel Board hearing, the veteran 
contends that he initially filed a claim for service 
connection for hearing loss in 1962 or 1963, with the 
Detroit, Michigan, RO, and that this claim was denied because 
there were no service medical records available.  The 
effective date of a grant of service connection based on new 
and material evidence consisting of service department 
records is to agree with evaluation (since it is considered 
these records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within 1 year after 
separation from service.  38 C.F.R. § 3.400(q)(2) (2004).  
Based on that, he believes that he should be granted service 
connection for bilateral hearing loss effective when he filed 
that claim.  The claims file currently before the Board 
originated in the Nashville, Tennessee, RO in 1968, and it is 
conceivable that an earlier claim may have contained 
additional information which may be important.  Thus, these 
records purportedly in federal custody must be obtained, if 
available.  See 38 C.F.R. § 3.159(c)(2) (2004).  

The veteran alternatively contends that he should be awarded 
service connection effective the date of his claim in March 
1982.  He alleges fault in the April 1982 rating decision; 
these allegations appear to raise the issue of clear and 
unmistakable error (CUE) in the April 1982 rating decision 
denying service connection for bilateral hearing loss.  This 
aspect of the veteran's claim, pertinent to the earlier 
effective date issue, must be considered by the RO, prior to 
a Board decision.  

Finally, the RO must ensure that all required actions to 
notify and to assist the claimant have been met.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  In particular, the veteran must be requested to 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Request the Detroit RO to search for 
a claims file created for the veteran in 
response to a claim for service 
connection reportedly filed in 1962 or 
1963.  If located, forward the claims 
file for incorporation into the current 
claims file.  All efforts to obtain these 
records should be fully documented, and 
the Detroit RO must provide a negative 
response if records are not available.

2.  Ask the veteran send VA copies of any 
evidence relevant to his claim that is in 
his possession, in particular, with 
regard to his allegations of error in the 
April 1982 rating decision.  See 
38 C.F.R. § 3.159(b).

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law  
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), readjudicate the claim for an 
earlier effective date for service 
connection for bilateral hearing loss.  
The matter of whether there was CUE in the 
April 1982 rating action must be 
addressed, in light of the allegations 
contained in an October 2003 statement in 
support of claim, and the November 2003 
substantive appeal.  If the claim is 
denied, furnish a supplemental statement 
of the case, which addresses the claim of 
CUE in the April 1982 RO decision, and 
provides the pertinent law and 
regulations, to the appellant and his 
representative, and afford them an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




